Citation Nr: 0631784	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1948 to August 1955.  
He is the recipient of several awards, including the Combat 
Infantryman Badge.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected disabilities are duodenal 
ulcer evaluated as 10 percent disabling, scar from gunshot 
wound to the head, evaluated as 10 percent disabling, and 
right femoral artery pseudoaneurysm, evaluated as 60 percent 
disabling.  The combined service-connected evaluation is 80 
percent.  The service-connected disabilities prevent the 
veteran from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA 
does not preclude the Board from adjudicating the 
appellant's claim.  Because the Board is taking action 
favorable to the appellant on the issue in appellate status, 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for 
a total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or 
follow a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Here, the veteran is service connected for duodenal ulcer 
evaluated as 10 percent disabling, scar from gunshot wound 
to the head, evaluated as 10 percent disabling, and right 
femoral artery pseudoaneurysm, evaluated as 60 percent 
disabling.  The combined evaluation is 80 percent.  Thus, 
the veteran thus meets the percentage criteria laid out in 
38 C.F.R. § 4.16(a).

The question before the Board therefore is whether the 
veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his 
educational and occupational background.  Here, the evidence 
shows that the veteran has not been employed since 1990 and 
his last occupation was as a carpet salesman.  He has been 
receiving Social Security retirement benefits since December 
1991.  

The severity of the service-connected disabilities is 
reflected in part by the combined 80 percent compensation 
rating.  On VA examination in December 2005, it was noted 
the veteran's head scar was not deforming and did not render 
him unemployable.  Additionally, a February 2006 VA 
examination report noted that the veteran's duodenal ulcer 
was asymptomatic.  As for the right femoral artery 
pseudoaneurysm, an addendum to the May 2006 VA examination 
report noted that 

[t]he veteran's service-connected disability 
render him unable to work or unemployable for VA 
compensation purposes.  The right groin and thigh 
pain persist and make exercise and other activity 
difficult.  The above-described pain is secondary 
to neuropathy resulting from false-aneurysm of 
right common femoral artery (or [its] repair). 
The aneurysm occurred as a result of cardiac 
catheterization in Feb [ruary] 1992.  The 
aneurysm was repaired successfully but 
neuropathic pain persists.

While the veteran's head scar and duodenal ulcer do not 
appear to affect his ability to be employed, the evidence 
has shown that his right femoral artery pseudoaneurysm 
affects his ability to work and do activities.  Therefore, 
given the nature and severity of the service-connected 
right femoral artery pseudoaneurysm, it appears that this 
veteran would find it extremely difficult to perform 
gainful work on a sustained basis.   

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected 
disabilities prevent gainful employment, and thus a TDIU 
rating is granted.  


ORDER

A TDIU rating is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


